Case: 18-41026      Document: 00515174614         Page: 1    Date Filed: 10/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-41026                        October 25, 2019
                                 Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE WILFREDO CRUZ-GUEVARAR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:17-CR-1588-1


Before OWEN, Chief Judge, and DENNIS and HO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Wilfredo Cruz-
Guevarar has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Cruz-Guevarar filed a motion for an extension of time
to file a response and a motion for appointment of new counsel. His motion for
an extension of time was granted, but Cruz-Guevarar has not filed a response.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41026    Document: 00515174614   Page: 2   Date Filed: 10/25/2019


                               No. 18-41026

We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.   We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review.      Accordingly, Cruz-
Guevarar’s motion for the appointment of new counsel is DENIED, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2